Citation Nr: 0820873	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  96-48 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to a rating in excess of 70 percent prior to June 
7, 2004, for service-connected post traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran served on active duty with the United States Army 
from June 1963 to February 1970, to include service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
RO, which denied the claim for an evaluation in excess of 50 
percent for the service-connected PTSD.  The veteran timely 
perfected an appeal of this decision.  

In June 1998, the veteran and his spouse testified at a 
personal hearing held at the RO before a Veterans Law Judge, 
who has since retired from the Board.  

In October 1998; the matter was remanded to the RO for 
additional evidentiary development.  A claim for a total 
compensation rating based on individual unemployability 
(TDIU) was also referred back to the RO for appropriate, 
initial consideration.  

In December 1999, the RO assigned an increased, 70 percent 
evaluation for the service-connected PTSD, effective on April 
8, 1996.  The veteran elected to continue his appeal, and the 
case was returned to the Board for further appellate 
consideration.  

In September 2000, the Board denied the veteran's claim for 
increase.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a March 2005 decision vacated the Board's September 2000 
decision regarding the evaluation for PTSD and remanded the 
matter for further development and a more complete discussion 
of the reasons and bases for the decision.  

During the pendency of the appeal before the Court, the RO 
considered the referred claim for a TDIU rating.  In a 
February 2002 decision, that claim was denied.  The veteran 
renewed his claim for TDIU rating in June 2004, however, and 
an August 2004 decision by the RO granted a 100 percent 
schedular evaluation for the service-connected PTSD effective 
on June 7, 2004.  

In October 2005, the Board had remanded the issue of an 
increased evaluation for the service-connected PTSD to the RO 
for additional development and compliance with VA's duties to 
assist and notify the veteran in substantiating his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), 
which was enacted during the pendency of the appeal.  

In that action, the Board recognized that the grant of a 
schedular 100 percent rating from June 7, 2004 rendered the 
appeal for increased evaluation moot from the effective date 
of the increase forward, and hence recharacterized the issue 
as shown hereinabove.  



FINDINGS OF FACT

1  Prior to February 2, 1998, the service-connected PTSD was 
manifested by severe impairment due to such symptoms as 
nightmares, flashbacks, irritability, passive suicidal 
ideation, depression and hypervigilance.  

2.  Since February 2, 1998, the service-connected PTSD is 
shown to have been manifested by virtual isolation in the 
community and an inability to maintain employment and 
productive of a disability picture that more nearly 
approximated that of total occupational and social 
impairment.  



CONCLUSIONS OF LAW

1.  Prior to February 2, 1998, the criteria for the 
assignment of an evaluation in excess of 70 percent for the 
service-connected PTSD were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.130, 4.132 including Diagnostic Code 
6411 (1996).

2.  Since February 2, 1998, the criteria for the assignment 
of a 100 percent evaluation for the service-connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.130, 
4.132 including Diagnostic Code 6411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  

Proper notification must also invite the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, as here, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, a claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  

The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  Such notice was required by 
the October 2005 action of the Board.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in November 2005 that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim, including as 
to how PTSD affected his daily and work functioning.  
Detailed notice of the evaluation criteria is not required 
under Vazquez-Flores, supra, as no specific measurements and 
findings are included in the applicable criteria.  

The letter informed the veteran of his and VA's respective 
duties for obtaining evidence.  He was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The letter directed the veteran to identify or submit 
evidence regarding the status of his PTSD both before and 
after June 2004, but this has not affected the essential 
fairness of the adjudication, particularly as the October 
2005 Board remand also notified the veteran in detail of the 
parameters of the remaining issue on appeal.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a Supplemental Statement of 
the Case issued in November 2007 after the notice was 
provided.  For these reasons, it is not prejudicial for the 
Board to proceed to finally decide this appeal.  

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained complete VA 
inpatient and outpatient treatment records from VA Medical 
Center (VAMC) Columbia and all associated clinics, as well as 
records from VAMC Salem, covering the entirety of the 
appellate period.  

The veteran submitted statements and opinions from treating 
VA doctors not reflected in the treatment records and was 
afforded an opportunity to set forth his contentions during a 
hearing before a Veterans Law Judge in June 1998.  He was 
afforded multiple VA medical examinations, including the most 
recent February 2006 examination.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



Evidence

At an April 1996 VA examination, the veteran reported he had 
last worked regularly in 1991 and intermittently as a painter 
through 1994.  He stated that he left his work in 1994 
secondary to physical pain in his feet and right knee, as 
well as a fear that intrusive memories of Vietnam could cause 
danger when he was on a ladder or make it difficult to get 
along with others.  

The veteran reported that he became pushy and demanding at 
work and had difficulty with other people.  His wife 
complained that he did not communicate well.  He complained 
of nightmares and difficulty concentrating.  He avoided 
crowds because too much noise led to flashbacks to Vietnam.  
He was irritable.  

The veteran drank a six pack of beer per day and a pint of 
liquor a week.  He was dependent on alcohol to get to sleep.  
His wife described social difficulties due to alcohol.  He 
was increasingly depressed, with passive suicidal ideation 
and waning energy and motivation.  He felt survivor's guilt.  
He had thoughts of Vietnam daily, and nightmares most nights.  
He described avoidance behaviors regarding noises, movies, 
and things which reminded him of Vietnam or war.  

The veteran slept poorly.  He was hypervigilant and 
demonstrated a heightened startle reflex.  He denied 
hallucinations or delusions, as well as manic or obsessive-
compulsive symptoms.  

On interview, the veteran was cooperative and pleasant.  His 
mood was depressed and affect was consistent with that.  He 
became tearful when speaking of Vietnam, and wrung his hands 
and grew visibly anxious.  Thought processes were logical and 
linear.  Some memory problems were noted, as well as problems 
with attention and concentration.  

The VA examiner opined that the veteran had PTSD, major 
depressive disorder, and alcohol abuse.  He also opined that 
the depression was related to PTSD, and PTSD was the major 
factor in his impairment.  A Global Assessment of Functioning 
(GAF) score of 55 was assigned.  

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  The examiner did not specifically opine as 
to the veteran's occupational capacity.  

The VA treatment records from April 1996 to May 1997 reveal 
complaints of sleep disturbance, nightmares, hypervigilance, 
irritability and intrusive thoughts.  The veteran had not 
worked since 1992 or 1993, and that his recent VA examiner 
had suggested he return to treatment.  Medication was 
prescribed in May 1996.  During a history taken at that time, 
the veteran stated he had stopped working in 1991 due to knee 
and foot pain; his pain medication also made some work 
activities dangerous for him.  He had a good support network 
in his family.  His wife noted that the veteran was moody an 
seemed to be several people. She commented on antisocial and 
destructive behaviors.  

Although the veteran initially enjoyed group therapy, by 
August 1996 he stated that group was not helpful due to the 
rehashing of Vietnam events.  He continued to report 
nightmares and intrusive thoughts.  In September 1996, 
depression was noted, as well as tension.  The veteran 
continued with his medication and therapy, but no specific 
complaints were noted in records.  

During a May 1997 hearing before a Decision Review Officer 
(DRO) at the RO, the veteran reported having had increasingly 
frequent nightmares and flashbacks.  He isolated himself 
socially and had to be forced by his wife to attend church.  
When he did go, he sat up front so he would not have to see 
all the people.  He grew angry and frustrated with other 
drivers and cited examples of a heightened startle reflex at 
home.  The veteran's wife also testified that he could not 
communicate and was often irritable and irrational.  

In February 1998, the veteran was evaluated for admission to 
a VA inpatient PTSD treatment program.  The veteran reported 
past suicidal ideation, as well as a history of homicidal 
ideation; there were neither currently.  His mood was fair, 
and thought process and content were normal.  A GAF score of 
50 was assigned.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV.  

The veteran and his spouse testified at a hearing before the 
Veterans Law Judge in June 1998 that he was subject to moods 
and angry outbursts.  He was irritable and bothered by noises 
and people.  He isolated himself from people.  When brought 
to church by his wife, he would sit in the rear with his back 
to a wall.  He did not socialize; his wife was left to do 
that alone.  He had very, very few friends, and the only 
activity he pursued was fishing alone.  

The veteran also stated that his medications made it 
impossible for him to work due to fatigue and loss of 
coordination.  The veteran's mother submitted a written 
statement describing the veteran as having been belligerent 
since returning from military service.  

Also in June 1998, a VA doctor submitted a statement 
summarizing the veteran's treatment.  The veteran was on 
medication, but continued to have frequent nightmares, memory 
loss, poor sleep, social isolation and angry outbursts.  The 
doctor noted that, despite therapy, the prognosis for 
improvement was poor.  The veteran had not worked since 1993, 
but did not attribute this to any specific condition or 
diagnosis.  

The veteran was formally admitted to inpatient treatment by 
VA in August 1998.  At admission, he reported nightmares and 
flashbacks, uncontrolled anger and rage, depression, anxiety, 
fatigue, feelings of guilt, social isolation and suicidal and 
homicidal ideation.  The treating doctors noted that he had 
been wounded and received a bronze star medal with "V" 
device.  

During his hospital stay, the veteran displayed "extreme 
guilt and rage" over several incidents in Vietnam, which 
were raised in the course of therapy.  While doctors noted 
that, by discharge, the veteran had made some slight 
progress, the benefits would likely be short lived when he 
left the controlled and sheltered confines of the hospital 
program.  His extensive outpatient and possible occasional 
inpatient treatment would be needed to prevent further 
deterioration of his "severe" PTSD symptoms.  A GAF score 
of 40 was assigned at discharge.  

The records reflect that the veteran was hospitalized again 
in January and February 1999 for continued PTSD symptoms.  In 
January 1999, he reported having problems with ongoing anger 
and was screened for admission to extended care.  

The February 1999 admission involved continued therapy to 
deal with events and traumas from Vietnam.  Intensive therapy 
was needed following discharge in March 1999 to deal with 
those things he had denied for many years.  On a weekend 
pass, the veteran had been stabbed by his wife.  A GAF score 
of 40 was assigned at discharge.  

The veteran underwent a VA psychiatric examination in April 
1999.  The veteran was on medication for his psychiatric 
problems.  He last worked in 1994.  He had stopped drinking 
two years prior.  Over the years since Vietnam, the veteran 
had experienced nightmares, flashbacks, sleep disturbances 
and irritability.  He felt that the symptoms had been slowly 
building up.  

The veteran reported having panic attacks three or four times 
a week, particularly when he was in a crowded place.  He 
noted having suicidal ideation once a year on average.  His 
mood had been especially low over the past several years.  He 
had little energy or motivation and had been hospitalized in 
the past year due to increased anxiety, extreme dreaming and 
suicidal ideation.  

At the time of the examination, the veteran reported having 
nightmares about once a week.  Noises and smells could 
trigger flashbacks.  He felt socially isolated and 
disconnected, despite being married.  He was irritable and 
had angry outbursts.  His concentration was poor, and he was 
hypervigilant with an exaggerated startle response.  

On interview, the veteran was alert and calm, but somber.  No 
formal thought disorder was noted.  He denied hallucinations 
or delusions.  He was oriented and demonstrated intact 
memory.  He had no obsessive behaviors.  

The veteran always felt sad, and described himself as 
disturbed and worried.  PTSD, major depression, and a panic 
disorder with agoraphobia were diagnosed.  The examiner 
related the panic disorder to service, but did not comment on 
the etiology of depression.  A GAF score of 50 was assigned.  
In July 1999, the examiner reviewed the claims file; he 
stated at that time that the assigned GAF score reflected 
flashbacks, depression, anxiety and "inability to work."  

VA examined the veteran again in October 1999.  The doctor 
reviewed the claims file, including prior VA examinations, 
and expanded on some prior reports by the veteran.  

Regarding his inability to work, the veteran stated that, 
while his physical disabilities were a factor, he had also 
had problems performing some job duties, such as ladder 
climbing, due to psychiatric medications which left him 
fatigued, dizzy and unable to collect his thoughts.  The lack 
of work caused financial strain and stress; he and his wife 
did not have a decent place to live.  He continued to be sad 
and described himself as "too sentimental" because he cried 
at so many things.  

The veteran reported having difficulty concentrating and 
increased passive suicidal ideation.  He had one panic attack 
a day, usually when out in the yard alone; they could also be 
triggered by crowds or loud noises, as well as reminders of 
Vietnam like gunshots or airplane noise.  He had flashbacks 
to combat every day and distressing dreams of Vietnam each 
night.  He avoided activities and events which reminded him 
of Vietnam, and his only interest is fishing.  He felt 
isolated and emotionally detached from people, even his 
family.  

The veteran continued to have trouble falling asleep, but his 
medication was helpful in that regard, as well as with 
anxiety.  He had trouble concentrating, and remained 
irritable and subject to angry outbursts.  The veteran did 
not like sitting with his back to a room or door, and was 
hypervigilant.  

On interview, the veteran was noted to be alert, serious and 
cooperative.  He was not unpleasant, but did not smile or 
laugh.  He described his mood as sad.  There were no thought 
disorders, hallucinations, or delusions.  The veteran 
reported suicidal thoughts from time to time, as well as 
fairly regular homicidal thoughts.  Personal hygiene was 
maintained.  

The examiner continued to diagnose PTSD, major depression, 
and panic disorder.  He stated that the PTSD and depression 
were in partial remission, but still opined that a GAF score 
of 46 was warranted, demonstrating a slight worsening since 
the prior evaluation.  

The VA treatment records from 1999 to 2002 reveal ongoing 
complaints of depression.  The veteran continued to use 
medication in relation to PTSD, though he did not follow up 
with psychiatric treatment.  The veteran separated from his 
wife during this period.  He was homeless.  The veteran's 
mother also died.  

The veteran was examined by VA in June 2004 and in February 
2006.  As these examinations deal with a period of time for 
which the veteran is already rated 100 percent disabled, no 
detailed discussion of the reports is required.  

Although the February 2006 examination was requested in part 
to review the records and offer a medical opinion as to the 
extent of occupational impairment prior to June 2004, the 
examiner an opinion regarding the propriety of the assigned 
evaluation percentage.  


Analysis

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
apply, the higher of the two should be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an 
assessment of the lack of usefulness, and adjudicators should 
consider the effects of the disabilities upon the person's 
ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The service-connected PTSD has been rated by the RO under the 
provisions of Diagnostic Code 9411.  During the course of the 
period covered by this appeal, the provisions of Diagnostic 
Code 9411 were revised.  Specifically, on October 8, 1996, 
the VA published a final rule, effective on November 7, 1996, 
to amend the section of the Schedule for Rating Disabilities 
dealing with mental disorders.  61 FR 52695, Oct. 8, 1996.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Here, prior to the veteran's February 1998 hospital 
admission, his PTSD symptoms resulted in no greater than 
severe impairment of his occupational and social capacity.  
The veteran had nightmares and sleep disturbances, with 
intrusive thoughts and flashbacks.  The veteran was 
hypervigilant and had a heightened startle reflex, but he did 
not experience total social and occupational impairment.  

The Board stresses that the physical impairment imposed by 
other conditions including his foot, knee and back problems 
may not be considered here; the pain medications were 
identified as causing the fatigue and sleepiness which 
impaired him.  

Prior to February 1998, these nonservice connected 
disabilities, and these alone, rendered the veteran incapable 
of employment.  As the veteran noted to treating doctors, 
when he began group therapy in 1996 he enjoyed it and the 
interaction.  Only later did he grow weary of the rehashing 
of traumas.  Moreover, record show the veteran was actively 
seeking therapy and treatment.  He began medication and 
sought counseling with his wife.  During a May 1997 hearing, 
while he indicated he did not like to go to church, he was 
most comfortable sitting in front with people to his back. He 
continued to drive despite frustration with other people.  

The records first serve to document a worsening of the 
veteran's condition on February 2, 1998, upon his referral to 
VAMC for inpatient treatment.  While records do not reflect 
specific symptoms, a lower GAF score showing a serious, as 
opposed to moderate, impairment was assigned.  The screening 
for treatment at that time warranted admission for inpatient 
therapy in August 1998, and evidence from the interim period 
demonstrates a definite worsening of PTSD symptoms and a 
decrease in functional capacity.  His behavior at church had 
changed.  His irritability was now associated with angry 
outbursts.  

The August 1998 hospitalization then triggered a large 
increase in  PTSD symptoms and impairment; during this 
period, the veteran began dealing with issues and events he 
had previously denied, and doctors commented on the extreme 
rage he began feeling as a result.  A lower GAF score was 
assigned on discharge as a result, and doctors discussed that 
the veteran faced great difficulty with his psychiatric 
symptoms in the future.  He was hospitalized again soon 
after, and VA examination reports document a continuing 
worsening of functional capacity.  The Board notes that, 
during the October 1999 VA examination, the veteran's 
demeanor was described in far more serious terms, and he was 
far more somber and serious.  

The records reflect that the veteran became homeless, was 
stabbed twice, began drinking again, and separated from (and 
eventually reconciled with) his wife.  The signs and symptoms 
of PTSD clearly during this period reflected virtual 
isolation from the community and demonstrably show the 
inability to obtain or retain substantially gainful 
employment.  

Thus, a 100 percent rating is warranted beginning on February 
2, 1998, the date of the veteran's initial hospitalization 
and the earliest date on which it is factually ascertainable 
that the service-connected disability picture more nearly 
resembled that of total occupational and social impairment.  



ORDER

Prior to February 2, 1998, an evaluation in excess of 70 
percent for the service-connected PTSD is denied.  

A 100 percent evaluation for the service-connected PTSD is 
granted effective on February 2, 1998, subject to the 
regulations governing payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


